DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 7 – 9, 16, 18 and 20 are allowed.  Claims 4 – 6, 10 – 15, 17 and 19 have been canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Warren Zitlau on July 23, 2021.
The application has been amended as follows: 
Claim 1, line 19, after “along” and before “bottom”, delete “a” and insert “the” – to recite “the bottom”
Claim 1, line 13, after “within” and before “bottom”, delete “a” and insert “the” – to recite “the bottom”
Claim 8, line 4, after “first recess in” and before “outer edge” delete “an” and insert “a first” to recite – “in a first outer edge”
Claim 8, line 6, after “second recess in” and before “outer edge” delete “an” and insert “a second” to recite – “in a second outer edge”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 7, Arguments/Remarks dated July 16, 2021 in regards to U.S. Patent No. 6,301,996 B1 to Crawford (herein referred to as Crawford) in view of GB 458,926 to Herman (herein referred to as Herman) and U.S. Patent No. 8,826,775 B2 to Vienneau (herein referred to as Vienneau) are found to be persuasive; therefore there rejection presented in the Non-Final Office Action dated March 26, 2021 has been withdrawn, and after further consideration, claims 1 and 7 are allowable.
 The closest art of record, Crawford, as modified by Herman and Vienneau generally teaches  a multi-purpose hand tool consistent with the limitation of the claims, but Crawford, alone or in combination with Herman and/or Vienneau does not teach, suggest, or make obvious a first recess within the shaft and comprising a groove and a second recess located within the bottom of the hammer head, wherein the second recess comprises opposing grooves, each groove configured to hold a parallel side of one or more U-shaped fasteners in a horizontal orientation relative to a longitudinal axis of the shaft, where in the first recess extends straight along a bottom of the shaft and is integral with the opposing grooves of the second recess, wherein the first recess extends straight and widens toward the hammer head and comprises the opposing shoulders or grooves forming the second recess. Claims 2 – 3, 8 – 9, 16, 18 and 20 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723